Title: To Thomas Jefferson from Blair McClenachan, 6 January 1802
From: McClenachan, Blair
To: Jefferson, Thomas


          
            Sir,
            Philada. Jany. 6th. 1802.
          
          Upon a former occasion I took the liberty of applying for Some place under the Government—and of explaining the personal circumstances that induced the Solicitation.
          I trust I do not Seek an improper or an unmerited favour—indeed the purity of your principles, must repel any man, who knows you; from obtruding an improper request.
          When I was young and rich, my means were devoted to the independance of America; and now when I am Neither, if my Services and industry in any office could procure me independence I should be happy.
          Permit me to mention Sir, That the place now held by Israel Whelen the purveyor of Stores, it is Said, will be Soon vacant—Should it be So, may I presume to Specify, that, as a Situation the duties of Which I trust I Should discharge Without detriment to the people or discredit to Myself.
          Pray Sir, accept My unfeigned respect.
          
            Blair Mclenachan
          
        